DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Francos on 3/9/2021.

The application has been amended as follows: 

Claim 2
The X-ray imaging system according to claim 1, wherein the one or more auxiliary information items represent at least one of:
a curvature of at least a portion of the robotic catheter,
a steering command previously transmitted to the robotic catheter,
a previous orientation of the robotic catheter,
a previous position of the robotic catheter,
a previous curvature of at least a portion of the robotic catheter,
a force feedback signal detected and transmitted by the robotic catheter, and anatomical boundary information from the three-dimensional representation of the patient environment.


Claim 13
The processor according to claim 10, wherein when executed by the processor, the instructions further cause the processor to: 
perform movements of a tip of [[a]] the robotic catheter along a predetermined path, 
detect the movements in a series of X-ray image data, and 
deduce the orientation of the tip of the robotic catheter from the movements.

Claim 19
The tangible, non-transitory computer-readable medium of claim 18, wherein when executed by the processor, the machine executable instructions further cause the processor to:
perform movements of a tip of [[a]] the robotic catheter along a predetermined path, 
detect the movements in a series of X-ray image data, and 
deduce the orientation of the tip of the robotic catheter from the movements.

Claim 25
The processor of claim 24, wherein the user based set of commands 

Claim 28
The tangible, non-transitory computer-readable medium of claim 27, wherein the user based set of steering commands 

Reasons for Allowance
Claims 1, 2, 4, 7-10, 13, 16-29, 31, and 32 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach “c) i) process the set of three-dimensional orientations and positions of the robotic catheter relative to the patient environment as a function of two-dimensional image data and the one or more auxiliary information items into an image based set of steering commands, and ii) provide the image based set of steering commands as feedback to the robotic catheter; and d) i) render an image of the set of three-dimensional orientations and positions, and at least one of the X-ray image data and a three-dimensional representation of the patient environment, and provide the image to a visualization device, ii) receive user input representing a user choice of one of the set of three-dimensional orientations and positions of the robotic catheter relative to the patient environment displayed by the visualization device, iii) process the user input into a user based set of steering commands, and iv) provide the user based set of steering commands as feedback to the robotic catheter” in combination of the other limitations. The closest pieces of prior art fail to suggest this limitation. While Deinzer (U.S PGPub 2007/0189457 A1) teaches determining a set of three-dimensional orientations and positions, rendering an image of the set of three dimensional orientations, and receiving a user choice of in of the set of three dimensional orientations and positions, Deinzer does not teach a robotic catheter or processing the user input into a user based set of steering commands. Viswanathan (U.S PGPub 2008/0043902 A1) teaches a method of controlling a robotic catheter system. This system creates steering commands based on the determined position of the robotic catheter. However, this does not reasonably suggest using both “image based set of steering commands” and “user based set of steering commands” as feedback to the catheter system. Therefore, Claim 1 is allowable over the prior art.
Claims 10 and 18 contains substantially similar limitations as those cited above, and is allowable for substantially the same reasons. The Dependent claims necessarily contain all the limitations of the allowed claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN D MATTSON/Examiner, Art Unit 3793